Case: 20-11238     Document: 00516070263         Page: 1     Date Filed: 10/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     October 26, 2021
                                  No. 20-11238                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Desmond Deleon Carviel,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-98-4


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Desmond Deleon Carviel appeals the 120-month, below-guidelines
   sentence of imprisonment imposed following his guilty-plea conviction for
   conspiracy to commit a violation of 18 U.S.C. § 924(c). Carviel asserts that
   he was improperly classified as a career offender because his instant


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11238      Document: 00516070263              Page: 2   Date Filed: 10/26/2021




                                        No. 20-11238


   conspiracy conviction does not satisfy the definition of a “controlled
   substance offense” set forth in U.S.S.G. § 4B1.2(b).
          He concedes that this argument is foreclosed by United States v.
   Lightbourn, 115 F.3d 291, 292-93 (5th Cir. 1997), but seeks to preserve the
   issue for further review. The Government agrees and has filed an unopposed
   motion for summary affirmance and, in the alternative, a motion for an
   extension of time to file a brief.
          The parties are correct that the sole issue is foreclosed by Lightbourn.
   See United States v. Kendrick, 980 F.3d 432, 444 (5th Cir. 2020), cert. denied,
   2021 WL 2637919 (U.S. June 28, 2021) (No. 20-7667). Thus, summary
   affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgment of the district court is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED AS MOOT.




                                             2